UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


RITA THOMAS; DEBRA JONES,              
              Plaintiffs-Appellants,
                 v.
                                                 No. 02-2246
WELLS FARGO HOME MORTGAGE,
INCORPORATED,
              Defendant-Appellee.
                                       
RITA THOMAS; DEBRA JONES,              
               Plaintiffs-Appellees,
                 v.
                                                 No. 02-2292
WELLS FARGO HOME MORTGAGE,
INCORPORATED,
              Defendant-Appellant.
                                       
           Appeals from the United States District Court
       for the Eastern District of North Carolina, at Raleigh.
                W. Earl Britt, Senior District Judge.
                        (CA-00-224-5-BR)

                      Submitted: March 20, 2003

                      Decided: March 27, 2003

     Before WILLIAMS and TRAXLER, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Dismissed by unpublished per curiam opinion.
2             THOMAS v. WELLS FARGO HOME MORTGAGE
                             COUNSEL

Rita Thomas; Debra Jones, Appellants Pro Se. Marylin E. Culp, KIL-
PATRICK, STOCKTON, L.L.P., Charlotte, North Carolina, for
Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:
   In No. 02-2246, Rita Thomas and Debra Jones seek to appeal an
order of the clerk of the district court awarding costs to Wells Fargo
Home Mortgage, Inc. (Wells Fargo), following judgment in Wells
Fargo’s favor. Pursuant to Fed. R. Civ. P. 54(d)(1), the clerk may tax
costs to the prevailing party. Here, the clerk fixed costs in the amount
of $21,869.16, but reduced that amount by seventy-five percent based
on Thomas and Jones’s good faith and inability to pay, for a final
award of $5,467.29. In No. 02-2292, Wells Fargo cross-appealed this
reduction.
   "On motion served within 5 days thereafter, the action of the clerk
may be reviewed by the court." Fed. R. Civ. P. 54(d)(1). This court
has held that failure to make a timely motion under the rule consti-
tutes a waiver of the right to such review. Gary v. Spires, 634 F.2d
772, 773 (4th Cir. 1980). Neither party moved for review in the dis-
trict court, and instead filed notices of appeal directly to this court.
Therefore, they have waived their right to review in the district court,
and there is no order subject to our review. 28 U.S.C. §§ 1291, 1292
(2000). We dismiss both appeals for lack of jurisdiction. We deny
Wells Fargo’s motion for summary disposition as moot. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.
                                                           DISMISSED